United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
COMMISSARY STORE, Great Lakes, IL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1138
Issued: November 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 1, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 28, 2010 merit decision denying his claim for a recurrence of
a medical condition. The appeal was docketed as No. 11-1138. After due consideration, the
Board finds this case is not in posture for a decision and must be remanded to OWCP for proper
consideration of all of the evidence of record.
Appellant’s March 25, 1981 traumatic injury claim (No. xxxxxx439) was accepted for
chondromalacia patellae of the right knee.1 OWCP paid his compensation for intermittent
periods of disability and for injury-related medical treatment through April 1987. On August 23,
1983 appellant was granted a schedule award for a 10 percent permanent impairment of his right
lower extremity. On February 20, 2009 he submitted a request to reopen his case for medical
treatment.
In a decision dated April 23, 2010, OWCP denied appellant’s request on the grounds that
the evidence was insufficient to establish that his current right knee condition was causally
related to the accepted injury. By decision dated August 12, 2010, an OWCP hearing
1

Appellant’s January 8, 1982 claim for a back injury (File No. xxxxxx429) was denied.

representative affirmed the April 23, 2010 decision. On August 13, 2010 appellant requested
reconsideration, contending that he continued to suffer residuals related to his accepted right
knee condition.
On September 2, 2010 appellant submitted numerous medical reports, including a
December 24, 2008 report from Dr. Sepehr Khonsari, a Board-certified physiatrist, who noted
appellant’s complaints of increased right knee pain and occasions where his right knee would
“give out.” An MRI scan of the right knee showed a posterior horn of the medial meniscus tear
and anterior curiae ligament partial tear, as well as chondromalacia patella. Physical
examination revealed right knee tenderness over medial joint line; negative McMurray and
negative Lachman’s.2
Appellant also submitted an April 27, 2009 report from Dr. Sunny Cheung, a treating
physician. Dr. Cheung diagnosed mild right knee degenerative joint disease, noting that
appellant had sustained a right knee injury in 1981 due to heavy lifting and twisting of his right
knee. He stated that appellant had had been having lateral pain since undergoing an arthroscopic
patella debridement. The pain was worse after standing about 30 minutes or squatting.
Appellant was able to walk only about 15 minutes before have pain and experiencing vague
“locking.” On examination, appellant demonstrated some lateral joint tenderness and ambulated
with a cane.
Appellant submitted notes dated March 1, 2010 from Dr. Ronald K. Takemoto, a Boardcertified physiatrist, who diagnosed right knee degenerative joint disease and provided
examination findings, which revealed right knee tenderness over the medial joint line.
Dr. Takemoto stated that appellant’s work status was sedentary regarding his knee injury.
In an October 28, 2010 decision, OWCP denied modification of the August 12, 2010
decision on the grounds that evidence was insufficient to establish that appellant’s current right
knee condition was causally related to the 1981 injury. In discussing the evidence submitted, the
claims examiner stated that appellant had submitted numerous copies of documents already of
record and referenced Veterans Administration medical reports/notes from September 4, 2009 to
July 7, 2010 describing treatment for his neck and back, as well as post-traumatic stress disorder.
He did not, however, discuss or indicate that he had reviewed the above-referenced reports dated
December 24, 2008, April 27, 2009 and March 1, 2010, which addressed appellant’s right knee
condition.3 In fact, the claims examiner did not identify any reports that addressed appellant’s
right knee condition.
The Board finds that this case is not in posture for a decision, as OWCP failed to review
and consider all evidence of record prior to issuing its October 28, 2010 decision. Therefore, the
case must be remanded for a merit review of all evidence received and an appropriate final
decision.
2

Dr. Khonsari also discussed appellant’s chronic spinal degenerative disc disease.

3

As noted, OWCP had an obligation to carefully review all evidence presented. This obligation was not obviated
by the submission of numerous documents, many of which may ultimately be determined to be duplicative,
cumulative or irrelevant.

2

Board precedent requires OWCP to review all evidence submitted by a claimant and
received prior to the issuance of its final decision.4 Based upon the claims examiner’s discussion
of the evidence, it is clear that he did not review or consider the December 24, 2008, April 27,
2009 and March 1, 2010 reports from appellant’s physicians prior to issuing its final decision.
These reports were properly before OWCP in this case, and it was required to review and
consider them prior to issuing its final decision. The Board, therefore, will set aside the
October 28, 2010 decision and remand the case to OWCP for consideration of the evidence that
was properly submitted by appellant prior to its final decision and the issuance of a de novo
decision on the merits of the claim.
IT IS HEREBY ORDERED THAT the October 28, 2010 decision in File No.
xxxxxx439 is set aside and the case is remanded for action consistent with the terms of this
order.
Issued: November 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

See William A. Couch, 41 ECAB 548 (1990).

3

